



EXHIBIT 10.7






Vorstandsanstellungsvertrag


Zwischen der Diebold Nixdorf Aktiengesellschaft, Heinz-Nixdorf-Ring 1, 33106
Paderborn, vertreten durch den Aufsichtsrat, dieser vertreten durch seinen
Vorsitzenden, Herrn Dr. Alexander Dibelius,
Management Board Member’s Service Agreement
By and between Diebold Nixdorf Aktiengesellschaft, Heinz-Nixdorf-Ring 1, 33106
Paderborn, represented by its Supervisory Board, in turn represented by its
Chairman, Dr. Alexander Dibelius,
- im Folgenden „Gesellschaft" genannt -
- hereinafter referred to as "Company" -
und
Herrn Christopher A. Chapman, wohnhaft Sugarcreek, Ohio, Vereinigte Staaten von
Amerika,
- im Folgenden „Vorstandsmitglied“ genannt.
and
Mr. Christopher A. Chapman, residing in Sugarcreek, Ohio, United States of
America,
- hereinafter referred to as “Management Board Member.”
Präambel
Preamble
Die Diebold Nixdorf, Incorporated, mit Sitz in North Canton, Ohio, USA („Diebold
Nixdorf“, und gemeinsam mit den Tochtergesellschaften von Diebold Nixdorf die
„Diebold Nixdorf-Gruppe“) ist der indirekte Mehrheitsanteilseigner der
Gesellschaft. In der außerordentlichen Hauptversammlung der Gesellschaft am 26.
September 2016 haben die Aktionäre dem Abschluss eines Beherrschungs- und
Gewinnabführungsvertrags mit einer vollständig von Diebold Nixdorf
kontrollierten Tochtergesellschaft als beherrschender und der Gesellschaft als
beherrschter Gesellschaft zugestimmt, der am 14. Februar 2017 wirksam wurde.
Diebold Nixdorf, Incorporated, North Canton, Ohio, USA (“Diebold Nixdorf” and,
together with its affiliates, the “Diebold Nixdorf Group”) is the indirect
majority shareholder of the Company. On September 26, 2016 the extraordinary
shareholders‘ meeting of the Company approved to enter into a domination and
profit and loss transfer agreement with a wholly-owned subsidiary of Diebold
Nixdorf as the controlling entity and the Company as the controlled entity that
became effective as of February 14, 2017.






--------------------------------------------------------------------------------





Um die Integration der Geschäfte der Gesellschaft und Diebold Nixdorf weiter zu
stärken, ist das Vorstandsmitglied (Senior Vice President und Chief Financial
Officer von Diebold Nixdorf) durch Beschluss des Aufsichtsrates der Gesellschaft
vom 15. Februar 2017 für die Zeit vom 1. April 2017 bis zum 31. März 2020 zum
ordentlichen Mitglied des Vorstands und zum Finanzvorstand der Gesellschaft
bestellt worden. In diesem Zusammenhang schließen die Gesellschaft und das
Vorstandsmitglied den folgenden Vorstandsanstellungsvertrag unter
Berücksichtigung der zwischen Diebold Nixdorf und dem Vorstandsmitglied
vereinbarten Anstellungskonditionen als Senior Vice President und Chief
Financial Officer von Diebold Nixdorf.
In order to further strengthen the integration of the Company’s and Diebold
Nixdorf’s businesses, the Supervisory Board (Aufsichtsrat) of the Company
resolved to appoint the Management Board Member (Senior Vice President and Chief
Financial Officer of Diebold Nixdorf) as a regular member of the Management
Board (Vorstand) and as chief financial officer of the Company for a term
beginning on April 1, 2017 and ending on March 31, 2020. In this context, the
Company and the Management Board Member hereby enter into the following
Management Board Member’s Service Agreement with consideration of the terms of
employment agreed between Diebold Nixdorf and the Management Board Member under
which the Management Board Member has been appointed as Senior Vice President
and Chief Financial Officer of Diebold Nixdorf.
§ 1
Aufgabenbereich und Pflichten
§ 1
Responsibilities and Duties
Das Vorstandsmitglied ist gemeinsam mit den anderen Vorstandsmitgliedern zur
Führung der Geschäfte der Gesellschaft und der dazugehörigen
Tochtergesellschaften nach Maßgabe der gesetzlichen Bestimmungen, etwaiger
Weisungen unter dem Beherrschungs- und Gewinnabführungsvertrag mit der Diebold
Holding Germany Inc. & Co. KGaA, der Satzung, der vom Aufsichtsrat erlassenen
Geschäftsordnung für den Vorstand und seiner Beschlüsse - soweit aktienrechtlich
zulässig - in den jeweils geltenden Fassungen nach bestem Wissen und Können
berechtigt und verpflichtet.
The Management Board Member shall have the right and duty to conduct the
business of the Company and its subsidiaries according to his best knowledge and
skill jointly with the other members of the Management Board in accordance with
the statutory provisions, potential directions issued under domination and
profit and loss transfer agreement between the Company and Diebold Holding
Germany Inc. & Co. KGaA, the Articles of Association, the Rules of Procedure
(Geschäftsordnung) of the Management Board adopted by the Supervisory Board, and
its resolutions (to the extent permitted under stock corporation law) each as
amended from time to time.
Die Abgrenzung der Gesamtverantwortung für die Gesellschaft und der speziellen
Ressortverantwortung ergibt sich aus der Geschäftsordnung für den Vorstand und
dem jeweils gültigen Organisationsplan des Unternehmens.
The division between the joint responsibility for the Company and the individual
responsibility for a specific area follows from the Rules of Procedure of the
Management Board and the organization plan of the Company applicable from time
to time.
Das Vorstandsmitglied trägt über die ihm übertragene Aufgabe als Finanzvorstand
die Mitverantwortung für die Belange des ganzen Unternehmens.
Further to its task as chief financial officer the Management Board Member shall
have joint responsibility for the entire business operations of the Company.






--------------------------------------------------------------------------------





Es besteht Einverständnis darüber, dass die Geschäftsordnung für den Vorstand
und der Organisationsplan nach den Unternehmenserfordernissen geändert werden
können, ohne dass davon die übrigen vertraglichen Regelungen berührt werden. Der
Stellung des Vorstandsmitglieds ist dabei angemessen Rechnung zu tragen.
The parties agree that the Rules of Procedure of the Management Board and the
organization plan may be amended if this is required for business reasons. Such
amendments will not affect the other provisions of this Agreement and shall be
made with due regard to the position of the Management Board Member.
Die Vorstandsmitglieder informieren sich regelmäßig über die jeweiligen
Ressortangelegenheiten.
The members of the Management Board shall keep themselves informed regularly
about any matters concerning their area of responsibility.
Das Vorstandsmitglied vertritt die Gesellschaft gemeinsam mit einem anderen
Vorstandsmitglied oder einem Prokuristen der Gesellschaft.
The Management Board Member shall represent the Company jointly with another
member of the Management Board or a holder of a general commercial power of
attorney (Prokurist).
Das Vorstandsmitglied kann, nach Aufforderung durch die Gesellschaft, bei
Unternehmen, an denen die Gesellschaft unmittelbar oder mittelbar beteiligt ist,
neben den bereits ausgeübten Ämtern weitere Ämter als Geschäftsführer, Mitglied
des Aufsichtsrates oder ähnliche Funktionen sowie Funktionen in Vereinigungen,
denen die Gesellschaft angehört, übernehmen.
The Management Board Member may, at the request of the Company, assume, in
addition to the offices already held by him, further offices as managing
director, supervisory board member or similar functions in companies in which
the Company holds a direct or indirect interest, as well as functions in
associations in which the Company is a member.
Bei seinem Ausscheiden aus dem Vorstandsamt hat das Vorstandsmitglied die
ausschließlich aufgrund seiner Stellung in der Gesellschaft übernommenen
Geschäftsführerämter, Aufsichtsratsmandate oder ähnliche Funktionen sowie
Funktionen in Vereinigungen zur Verfügung zu stellen. Auf Wunsch der
Gesellschaft hat er sich dafür einzusetzen, dass eine andere von der
Gesellschaft genannte Person an seine Stelle tritt. Das Vorstandsmitglied ist
jederzeit zur Niederlegung eines ausschließlich aufgrund seiner Stellung in der
Gesellschaft übernommenen Geschäftsführeramtes, Aufsichtsratsmandates oder
ähnlicher Funktionen sowie Ehrenämter verpflichtet, wenn er durch die
Gesellschaft hierzu aufgefordert wird. Jeweils vor der Übernahme eines Amtes
oder Mandates wird festgestellt, ob es sich bei dem Amt oder Mandat um eine
ausschließlich aufgrund der Stellung in der Gesellschaft übernommene Tätigkeit
handelt.
When ceasing to hold office as Management Board member, the Management Board
Member shall resign from any offices as managing director, supervisory board
member or similar functions as well as from any functions in associations that
he has assumed exclusively as a result of his position in the Company. At the
request of the Company, he shall procure that he is replaced by another person
specified by the Company. The Management Board Member shall, at the request of
the Company, resign at any time from any offices as managing director,
supervisory board member or similar functions and from an honorary offices that
he has assumed exclusively as a result of his position in the Company. Before
the assumption of any office, it shall be determined whether such office is a
function assumed exclusively as a result of the position in the Company.
§ 2
Tätigkeitsumfang und Nebenbeschäftigung
§ 2
Scope of Work and Secondary Employment






--------------------------------------------------------------------------------





Das Vorstandsmitglied hat seine ganze Arbeitskraft ausschließlich der
Gesellschaft und den mit ihr verbundenen Unternehmen zu widmen und deren
Interessen und Belange unter Beachtung größter Sorgfalt jederzeit zu wahren und
zu fördern. Das Vorstandsmitglied ist insbesondere jederzeit berechtigt, für die
Diebold Nixdorf sowie mit der Diebold Nixdorf verbundenen Unternehmen tätig zu
werden. Die Übernahme von Mandaten bei mit der Diebold Nixdorf verbundenen
Unternehmen die nicht zugleich abhängige Unternehmen der Gesellschaft sind, wird
das Vorstandsmitglied dem Vorsitzenden des Aufsichtsrates regelmäßig auf
Verlangen der Gesellschaft anzeigen. Im Übrigen gilt - soweit rechtlich zwingend
- die Regelung des § 88 AktG.
The Management Board Member shall dedicate his full work capacity exclusively to
the Company and its affiliates and shall at any time preserve and promote these
interests and concerns with greatest care. In particular the Management Board
Member is authorized at any time to provide services also to Diebold Nixdorf and
to affiliated companies of Diebold Nixdorf. The Management Board Member will
inform the chairman of the Supervisory Board (regularly upon request of the
Company) if he accepts mandates in affiliated companies of Diebold Nixdorf,
which are not controlled by the Company. Without prejudice to the foregoing, the
rules set forth in section 88 of the German Stock Corporation Act apply to the
extent legally mandatory.
Bei Veröffentlichungen und Vorträgen in seiner Funktion als Mitglied des
Vorstands der Gesellschaft wird das Vorstandsmitglied stets die Interessen der
Gesellschaft wahren.
In publications and presentations made in his capacity as a member of the
Management Board of the Company, the Management Board Member shall always
protect the interests of the Company.
§ 3
Geheimhaltung, Herausgabe und Erfindungen
§ 3
Confidentiality, Return of Material and Inventions
Bezüglich der Verschwiegenheitspflicht und dem Umgang mit Unterlagen und anderen
Gegenständen der Gesellschaft gelten die Vorgaben des deutschen Aktienrechts
sowie des zwischen der Gesellschaft und der Diebold Holding Germany Inc. & Co.
KGaA geschlossenen Beherrschungs- und Gewinnabführungsvertrages (inklusive
etwaig darunter erlassenen Weisungen). Im Rahmen des rechtlich Zulässigen darf
das Vorstandsmitglied Informationen, die ihm durch seine Vorstandstätigkeit
bekannt geworden sind, auch im Rahmen seiner Tätigkeit für die Diebold Nixdorf
und/oder für mit der Diebold Nixdorf verbundene Unternehmen verwenden und
weitergeben.
In relation to obligations to confidentiality and with respect to the treatment
of materials and other assets of the Company the provisions of German stock
corporation law and the domination and profit and loss transfer agreement
entered into by and between the Company and Diebold Holding Germany Inc. & Co.
KGaA (including directions issued thereunder) shall apply. To the extent legally
permissible the Management Board Member may use and disclose information which
he received or gained knowledge of in serving as a Management Board Member also
in connection with its services rendered for Diebold Nixdorf and/or associated
undertakings of Diebold Nixdorf.
§ 4
Vergütung, Arbeitsunfähigkeit und Tod
§ 4
Remuneration, Incapacity for Work and Death
Das Vorstandsmitglied erhält für seine Tätigkeit als Vorstand der Gesellschaft
keine Vergütung oder sonstige Leistungen (inklusive Leistungen im Fall der
Arbeitsunfähigkeit oder des Todes, Versicherungsleistungen, etc). Mit der von
Diebold Nixdorf gewährten Vergütung ist die gesamte Tätigkeit des
Vorstandsmitglieds für die Gesellschaft abgegolten. Insbesondere besteht kein
Anspruch auf Vergütung von Mehrarbeit.
The Management Board Member will receive no remuneration or other consideration
(including benefits in case of incapacity of work or death, etc) for his
services as member of the Management Board of the Company. The remuneration
granted by Diebold Nixdorf shall be deemed to cover the entire work performed by
the Management Board Member for the Company. In particular, the Management Board
Member is not entitled to any remuneration for overtime work
§ 5
Urlaub
§ 5
Vacation






--------------------------------------------------------------------------------





Mit den im Rahmen des Anstellungsverhältnisses mit Diebold Nixdorf vereinbarten
Urlaubsansprüchen sind Urlaubsansprüche des Vorstandsmitglieds gegenüber der
Gesellschaft vollständig abgegolten. Ein darüberhinausgehender Urlaubsanspruch
gegenüber der Gesellschaft besteht nicht.
The entitlement to vacation agreed in the service agreement with Diebold Nixdorf
shall be deemed to cover any entitlement to vacation of the Management Board
Member vis-à-vis the Company. There is no additional entitlement to vacation
vis-à-vis the Company.
Ein von Diebold Nixdorf gewährter Urlaub gilt auch im Verhältnis zu der
Gesellschaft. Die Urlaubszeit ist im Einvernehmen mit den übrigen
Vorstandsmitgliedern der Gesellschaft abzustimmen.
Any vacation granted by Diebold Nixdorf shall also apply in relation to the
Company. The timing of the vacation shall be agreed with the other members of
the Management Board
Im Rahmen der unternehmerischen Verantwortung kann das Vorstandsmitglied
unabhängig von einer formellen Beantragung und Genehmigung frei über den
jährlichen Urlaub verfügen. Eine Abwesenheitserfassung ist insoweit nicht
erforderlich und beschränkt sich auf ganztägige Abwesenheiten wegen Krankheit.
Within the scope of his entrepreneurial responsibility, the Management Board
Member may take vacation time at its absolute discretion, regardless of any
formal application and approval. No absence for vacation needs to be recorded,
and only full-day absences for sickness shall be recorded.
§ 6
Verhalten bei Interessenkonflikten
§ 6
Dealing with Conflicts of Interest
Der Gesellschaft ist bewusst, dass das Vorstandsmitglied zugleich Senior Vice
President und Chief Financial Officer von Diebold Nixdorf ist, und stimmt
ausdrücklich seinem Mandat sowohl als Mitglied des Vorstands der Gesellschaft
als auch als Senior Vice President und Chief Financial Officer von Diebold
Nixdorf zu. Der Gesellschaft ist weiterhin bewusst, dass ein solches
Doppelmandat Interessenkonflikte oder den Anschein von Interessenkonflikten
hervorrufen kann. Um Interessenkonflikten vorzubeugen, die sich aus diesem
Doppelmandat ergeben können, wird das Vorstandsmitglied sich ausschließlich an
den Interessen der Gesellschaft orientieren, für die er bei der entsprechenden
Handlung oder Entscheidung tätig wird.
The Company acknowledges that the Management Board Member will serve at the same
time as Senior Vice President and Chief Financial Officer of Diebold Nixdorf and
explicitly consents to his dual roles as member of the Company’s management
board (Vorstand) and as Senior Vice President and Chief Financial Officer of
Diebold Nixdorf. The Company further acknowledges that such dual roles may
create conflicts of interest or the appearance thereof. In order to prevent any
conflicts of interests which may arise from such dual role, the Management Board
Member shall exclusively serve the interests of that company on behalf of which
he will take the relevant action or decision.
In Bezug auf (i) Streitigkeiten, die aus oder im Zusammenhang mit der
Zusammenschlussvereinbarung der Gesellschaft und Diebold Nixdorf vom 23.
November 2015 entstehen, (ii) Streitigkeiten und Maßnahmen im Zusammenhang mit
dem Beherrschungs- und Gewinnabführungsvertrag mit der Diebold Holding Germany
Inc. & Co. KGaA sowie (iii) durch die Diebold Nixdorf oder ihre verbundenen
Unternehmen veranlasste Maßnahmen mit ggf. nachteiligem Charakter erkennt die
Gesellschaft an, dass das Vorstandsmitglied keine Handlung in seiner Funktion
als Mitglied des Vorstands der Gesellschaft wahrnehmen wird, sondern
ausschließlich in seiner Funktion als Senior Vice President und Chief Financial
Officer von Diebold Nixdorf im besten Interesse von Diebold Nixdorf handeln
wird.
In relation to (i) disputes deriving from, or relating to, the Business
Combination Agreement entered into between the Company and Diebold Nixdorf on
23 November 2015, (ii) disputes and measures in connection with the domination
and profit and loss transfer agreement with Diebold Holding Germany Inc. & Co.
KGaA, as well as (iii) potentially detrimental measures induced by Diebold
Nixdorf or associated undertakings the Company acknowledges and agrees that the
Management Board Member shall not take any action in his capacity as Management
Board member but shall solely act in his capacity as Senior Vice President and
Chief Financial Officer of Diebold Nixdorf and in the best interest of Diebold
Nixdorf.






--------------------------------------------------------------------------------





Unbeschadet des Vorstehenden wird im Fall eines sonstigen tatsächlichen oder
vermeintlichen Interessenkonflikts zwischen der Gesellschaft und dem
Vorstandsmitglied, ob persönlich oder in seiner jeweiligen Funktion als Mitglied
des Vorstands oder als Senior Vice President und Chief Financial Officer von
Diebold Nixdorf, wird das Vorstandsmitglied, soweit nach anwendbarem Recht
zulässig, (i) derartige tatsächliche oder vermeintliche Interessenkonflikte dem
Vorsitzenden des Aufsichtsrates der Gesellschaft und dem Vorsitzenden des
Verwaltungsrates von Diebold Nixdorf mitteilen und (ii) diesen alle
Informationen zu dem tatsächlichen oder vermeintlichen Interessenkonflikt zur
Verfügung stellen. Die jeweiligen Vorsitzenden und das Vorstandsmitglied werden
nach Treu und Glauben zusammenarbeiten, um jeden (möglichen) Interessenkonflikt
aufzulösen und eine Lösung zu finden, die es dem Vorstandsmitglied ermöglicht,
seine Sorgfalts- und Treuepflichten gegenüber Diebold Nixdorf und der
Gesellschaft zu erfüllen. Eine derartige Lösung kann eine Stimmenthaltung des
Vorstandsmitglieds bei einer Abstimmung über entsprechende Tagesordnungspunkte
bei der Gesellschaft oder jede andere, von den Vorsitzenden und dem
Vorstandsmitglied als geeignet angesehene Lösung sein.
Without prejudice to the foregoing, in the event of any other actual or
perceived conflict of interest between the Company and the Management Board
Member both in his individual capacity as well as in his role as Management
Board member or as Senior Vice President and Chief Financial Officer of Diebold
Nixdorf, the Management Board Member shall, to the extent permitted by
applicable laws, (i) report any such actual or perceived conflict of interest to
the Chairman of the Supervisory Board of the Company and to the chairman of
Diebold Nixdorf’s board of directors, and (ii) provide them with all information
related to such actual or perceived conflict of interest. Together, the
respective Chairmen and the Management Board Member shall cooperate in good
faith to mitigate any (potential) conflicts of interest and to find a solution
which will allow the Management Board Member to fulfill his duties of care and
of loyalty in respect of each of Diebold Nixdorf and the Company. Such solution
may include a recusal by the Management Board member from voting on respective
agenda items of the Company, or other solutions as may be deemed appropriate by
the Chairmen and the Management Board Member.
§ 7
Dauer und Beendigung des Dienstverhältnisses
§ 7
Term and Termination of this Service Agreement
Dieser befristete Vorstandsanstellungsvertrag läuft ab dem Zeitpunkt der
Bestellung zum Vorstand der Gesellschaft für 3 Jahre. Er endet mit Ablauf des
Dreijahreszeitraums, ohne dass es einer Kündigung bedarf.
This fixed-term Management Board Member’s Service Agreement commences as from
the time of appointment as member of the Management Board of the Company and
shall continue in force for three years. It shall end upon expiry of the
three-year period without any notice of termination being required.
Der Vorstandsanstellungsvertrag kann in beiderseitigem Einverständnis im Rahmen
der gesetzlich zulässigen Zeitdauer verlängert werden. Hierzu bedarf es eines
Aufsichtsratsbeschlusses über die Verlängerung der Bestellung zum
Vorstandsmitglied. Soweit im Fall der Verlängerung nicht ausdrücklich etwas
anderes vereinbart wird, gelten die zuletzt schriftlich niedergelegten
Vertragsinhalte
The term of the Management Board Member’s Service Agreement may be extended by
mutual agreement between the parties up to the maximum term permitted by law.
Such extension requires a resolution of the Supervisory Board on the extension
of the appointment as Management Board member. In case of an extension, unless
expressly agreed otherwise, the terms of this Service Agreement most recently
agreed in writing shall apply.






--------------------------------------------------------------------------------





In jedem Fall der vorzeitigen Beendigung der Bestellung des Vorstandsmitglieds
zum Mitglied des Vorstands - sei es insbesondere einvernehmlich, durch Widerruf
oder durch Amtsniederlegung - ist die Gesellschaft - unbeschadet des Rechts zur
außerordentlichen Kündigung dieses Vorstandsanstellungsvertrags aus wichtigem
Grund - berechtigt, den Vorstandsanstellungsvertag durch ordentliche Kündigung
unter Beachtung der in § 622 BGB bestimmten Fristen vorzeitig zu beenden und das
Vorstandsmitglied für eine etwaige Restlaufzeit von der Pflicht zur
Arbeitsleistung freizustellen.
In each case of early termination of the appointment of the Management Board
member as member of the Management Board - including but not limited to by
mutual consent, revocation or resignation from office the Company may - without
prejudice to its right to terminate this Management Board Member’s Service
Agreement for good cause - terminate this Management Board Member’s Service
Agreement without cause by giving notice in accordance with the notice periods
pursuant to Section 622 of the German Civil Code (BGB) and may release the
Management Board Member from its duty to perform services for any potential
remainder of the term.
In jedem Fall der Beendigung des Anstellungsverhältnisses des Vorstandsmitglieds
mit Diebold Nixdorf - sei es insbesondere einvernehmlich, durch Widerruf oder
durch Amtsniederlegung - ist die Gesellschaft berechtigt, den
Vorstandsanstellungsvertrag durch ordentliche Kündigung unter Beachtung der in §
622 BGB bestimmten Fristen vorzeitig zu beenden.
In each case of termination of the service agreement of the Management Board
Member with Diebold Nixdorf - including but not limited to by mutual consent,
revocation or resignation from office - the Company may terminate this
Management Board Member’s Service Agreement without cause by giving notice in
accordance with the notice periods pursuant to Section 622 of the German Civil
Code (BGB).
Eine Abfindung bei Beendigung des Dienstverhältnisses wird nicht gewährt.
In case of termination of this Service Agreement, no severance payment shall be
made.
Die Beendigung des Dienstverhältnisses oder Freistellung hat keine Auswirkungen
auf die nach diesem Vertrag fortbestehenden Verpflichtungen des
Vorstandsmitglieds.
Any termination of this Service Agreement or any suspension shall not affect
those duties of the Management Board Member which continue to apply.
Dieser Vorstandsanstellungsvertrag endet spätestens zum Ende des Monats, in dem
das Vorstandsmitglied das 68. Lebensjahr vollendet
This Management Board Member’s Service Agreement shall end at the latest at the
end of the month in which the Management Board Member attains the age of 68.
§ 8
Auslagen, Steuern und Versicherung
§ 8
Expenses, Tax and Insurance
Reisekosten und sonstige Auslagen, die aus der Tätigkeit für die Gesellschaft
entstehen, werden dem Vorstandsmitglied im Rahmen der steuerlich zulässigen
Höchstbeträge vergütet. Im Einzelfall werden höhere Beträge gegen Nachweis
erstattet. Die Reisekostenrichtlinie für Leitende Angestellte der Wincor Nixdorf
International GmbH - welche ebenfalls in der Gesellschaft Anwendung findet -
gilt auch für das Vorstandsmitglied.
Any travel and other expenses incurred by the Management Board Member in
connection with the performance of his duties for the Company shall be
reimbursed to him by the Company up to the maximum amounts permitted for tax
purposes. In individual cases, higher amounts may be reimbursed upon
presentation of receipts. The business travel expenses policy for executives of
Wincor Nixdorf International GmbH - which also applies within the Company - also
applies to the Management Board Member.






--------------------------------------------------------------------------------





Soweit aufgrund der Tätigkeit für die Gesellschaft die auf die nach den
Anstellungskonditionen mit der Diebold Nixdorf vereinbarte Gesamtvergütung für
die Tätigkeit des Vorstandsmitglieds für Gesellschaften der Diebold Nixdorf
Gruppe anfallenden Ertragsteuern das Maß überschreiten, welches im Falle einer
ausschließlichen Besteuerung des Einkommens in den Vereinigten Staaten von
Amerika als Einkommen eines Executive Officers anfallen würde, verpflichtet sich
die Gesellschaft das Vorstandsmitglied von einer solchen steuerlichen
Mehrbelastung freizustellen (inklusive angemessener Kosten für die Beratung in
Angelegenheiten des deutschen Rechts und des deutschen Steuerrechts). Die
Gesellschaft wird darüber hinaus angemessene Kosten im Zusammenhang mit der
Erstellung von Steuererklärungen in Deutschland übernehmen. Etwaig auf Zahlungen
der Gesellschaft nach diesem § 8 Abs. (2) anfallende Steuern (z.B. Lohnsteuer)
trägt die Gesellschaft.
To the extent due to the Member of the Management Board rendering services for
the Company tax applicable to the Management Board Member’s overall remuneration
for services rendered for entities of Diebold Nixdorf Group under, or based on,
his terms of employment with Diebold Nixdorf (including, for the avoidance of
doubt, this Management Board Member’s Service Agreement) exceeds the amount of
tax that would be applicable to such overall remuneration if it were to be
taxable solely in the United States of America as income of an executive officer
in the United States of America, the Company agrees to indemnify the Management
Board Member from and against any such exceeding tax liabilities on an after tax
basis (including reasonable costs for advice on German law and German tax).
Furthermore the Company will bear reasonable costs in connection with the
preparation of tax returns in Germany. Tax applicable to payments pursuant to
this section 8 para (2) (e.g. wage taxes) will be borne by the Company.
Die Gesellschaft wird für das Vorstandsmitglied eine eigenständige lokale
Directors and Officers-Versicherung der Gesellschaft zur Absicherung gegen
Risiken aus der persönlichen Haftung des Vorstandsmitglieds mit einem
Selbstbehalt von 10% des Schadens bis zur Höhe des Eineinhalbfachen der dem
Vorstandsmitglied für seine konzernweiten Tätigkeiten zugesagten festen
jährlichen Vergütung abschließen und für die Dauer der Vorstandstätigkeit
unterhalten; die Gesellschaft verpflichtet sich, den Schutz der vorstehend
genannten oder einer dem Umfang und der Höhe nach gleichwertigen eigenständigen
und lokalen D&O-Versicherung der Gesellschaft, vor der die gesamte Tätigkeit des
Vorstandsmitglieds für die Gesellschaft umfasst ist, für einen Zeitraum von
mindestens zehn Jahren nach der Beendigung der Mitgliedschaft im Vorstand der
Gesellschaft aufrechtzuerhalten.
The Company will implement for the benefit of the Management Board Member a
local and independent directors and officers liability insurance of the Company
to cover risks arising from the personal liability of the Management Board
Member with a deductible of 10% of the damage up to one and a half times the
fixed annual remuneration of the Management Board member for its group wide
services and will maintain such insurances during the term of the mandate; the
Company shall ensure that insurance coverage under the aforementioned D&O policy
(or another independent and local policy of the Company equivalent in scope and
coverage) covering the entire services rendered by the Management Board Member
for the Company shall be maintained for a period of not less than ten years
following any termination of the membership in the Management Board.
§ 9
Schlussbestimmungen
§ 9
Final provisions
Änderungen, Ergänzungen und die Aufhebung dieses Vertrages bedürfen der
Schriftform in deutscher Sprache; auf die Schriftform kann nur schriftlich
verzichtet werden.
Any amendments and additions to this Agreement and a rescission of this
Agreement shall be made in German language in writing; this written form
requirement may only be waived in writing.
Sofern im Rahmen der Beschäftigungsbedingungen für Mitarbeiter des
Leistungskreises Vergünstigungen zuerkannt sind oder werden, die in diesem
Vertrag nicht ausdrücklich geregelt sind, gelten diese Vergünstigungen während
ihrer zeitlichen Geltung im Leistungskreis entsprechend auch für das
Vorstandsmitglied als vereinbart.
To the extent that any benefits not expressly agreed in this Agreement have been
granted or will be granted to employees belonging to the service group
(Leistungskreis) under their terms of employment, such benefits shall be deemed
to apply mutatis mutandis to the Management Board Member for the period during
which they apply in the service group.






--------------------------------------------------------------------------------





Sollten einzelne Bestimmungen des Vertrages ganz oder teilweise ungültig oder
undurchführbar sein oder ihre Rechtsgültigkeit später verlieren, bleibt der
Vertrag im Übrigen gültig. Anstelle der unwirksamen oder undurchführbaren
Bestimmung soll, soweit rechtlich zulässig, eine andere angemessene Regelung
gelten, die wirtschaftlich dem am nächsten kommt, was die Vertragspartner
gewollt haben oder gewollt haben würden, wenn sie die Unwirksamkeit oder
Undurchführbarkeit der Regelung bedacht hätten.
Should any provisions of this Agreement be invalid or unenforceable in whole or
in part or become invalid, this shall not affect the other provisions of this
Agreement. The invalid or unenforceable provision shall be replaced, to the
extent permitted by law, by an appropriate provision that comes closest to the
economic result that the parties intended or would have intended had they been
aware of the invalidity or unenforceability of the provision.
Als ausschließlicher Gerichtsstand für alle Streitigkeiten aus diesem Vertrag
wird, soweit gesetzlich zulässig, der Sitz der Gesellschaft vereinbart. Dieser
Vertrag unterliegt dem Recht der Bundesrepublik Deutschland.
The exclusive place of jurisdiction for all disputes arising out of this
Agreement shall be, to the extent permitted by law, the location of the
Company’s registered office. This Agreement shall be governed by the laws of the
Federal Republic of Germany.
Nur die deutsche Fassung dieses Vertrages ist maßgeblich und verbindlich.
Only the German Version of this agreement shall be authorative and binding.



Paderborn, den ______________ 2017
(Ort / Place), (Datum / Date)


_________________________________
Vorsitzender des Aufsichtsrates
Diebold Nixdorf Aktiengesellschaft (Chairman of the Supervisory Board of Wincor
Nixdorf Aktiengesellschaft)
__________, den ______________ 2017
(Ort / Place), (Datum / Date)


_________________________________
Christopher A. Chapman








